Acknowledgment
The amendment filed on 17 March, 2021, responding to the Office Action mailed on 17 March, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-5 and 7-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 17 March, 2021.  These drawings are accepted.  Examiner understands item 14 identifies gaps that are bridged by LED chips 2, see PGPUB 2020/0144230 at [0038].
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 17 March, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘an exterior surface of the substrate’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Regarding claim 1 ‘an exterior surface’ and regarding claim 21 ‘physical gaps’.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 15 which recites the electrically conductive trace structure comprises:  ‘a first electrically conductive trace’ … ‘a second electrically conductive trace’, Examiner notes that claim 1 recites a singular electrically conductive trace structure that by itself provides that each group of LED chips are electrically connected to each other.  As understood by Examiner claim 15 seeks to redefine the electrically conductive structure such that a portion of the electrically conductive structure, e.g., a second electrically conductive trace, no longer is electrically connected to the first group, i.e. does not connect groups to each other.  It appears to Examiner that Applicant at claim 1 is trying to describe a plurality of electrically conductive trace structures at least one of which electrically connects a group of LEDs.
Claims 16-19 depend upon claim 15 and are likewise defective.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    845
    683
    media_image1.png
    Greyscale
Claims 1, 4-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0163683 (Steele), U.S. 2016/0057829 (Li) and U.S. 2013/0223058 (Briggs) or in the alternative over Steel, Li, Briggs and U.S. 2019/0165229 (Randolph).

    PNG
    media_image2.png
    769
    576
    media_image2.png
    Greyscale
Regarding claim 1, Steele discloses a light engine for a semiconductor lamp [0001], the light engine comprising; 
a substrate, 64 [0094], and 
an electrically conductive trace structure, 68 [0096], arranged on an exterior surface, as annotated, of the substrate, 64 as shown, and
at least two groups, as annotated, of (light-emitting diode) LED chips, 22 [0094], arranged on the exterior surface of the substrate, as shown, where the claim does not require the exterior surface to be planar, and 

    PNG
    media_image3.png
    323
    221
    media_image3.png
    Greyscale
wherein the LED chips of each group are electrically connected to each other by the electrically conductive trace structure, see e.g. Figure 4, and 
wherein the LED chips of a first group are adapted to emit light having a first color, e.g. blue [0103] or white.

[0103] LEDs other than blue LEDs may be used, such as UV LEDs. Suitable phosphors and other light conversion materials used separately or in mixtures are used to create white light or various desirable color points as may be necessitated by the system. Instead of LEDs, any other light emitting dies can be used, including laser diodes. OLEDs and other emerging light generating devices may also be used. Instead of phosphors, quantum dots or other wavelength conversion materials may be used. wherein the LED chips of each group are electrically connected to each other, as shown where 68 [0094] is a metal trace;

    PNG
    media_image4.png
    742
    459
    media_image4.png
    Greyscale
Steele does not explicitly teach, the LED chips of a second group are adapted to emit light having a second color different from the first color but may be selected to generate desirable color points necessitated by the system, i.e. the color of the LED is a design choice as necessitated by the system.
Li is directed to light engines for a solid state lamp.  Regarding claim 1, Li teaches a substrate, 200 [0040], and at least two groups of LED chips, 202 and 204 [0042] see claim 12, arranged on the substrate, 200 [0040], wherein the LED chips of each group are electrically connected to each other, e.g., parallel connected groups of series connected LED as described at [0080], wherein the LED chips of a first 
Li teaches that a suitable configuration for LEDs on a substrate include groups of LEDs that are adapted to emit different colors, i.e., the LED chips of a second group are adapted to emit light having a second color different from the first color [0096].
Briggs is directed to light engines for solid state lamps. Briggs teaches at [0003-5]:
[0003] Light Emitting Diodes (LEDs) are increasingly being adopted as general illumination lighting sources due to their high energy efficiency and long service life relative to traditional sources of light such as incandescent, fluorescent and halogen. Each generation of LEDs are providing improvements in energy efficiency and cost per lumen, thus allowing for lighting manufacturers to produce LED light fixtures at increasingly cost competitive prices. These reduced costs are expanding the applications of LED lighting from niche markets, such as outdoor street lighting, Christmas lights and flashlights, to general illumination within offices, retail, industrial, and residential environments. 
[0004] LEDs that are utilized in general illumination applications typically are white LEDs composed of blue LEDs with a yellow phosphor coating. These white LEDs appear white to the human eye and can be manufactured at various color temperatures. Although these white LEDs can provide sufficiently high quality "white" light for many applications, they do not provide a full spectrum of light similar to sunlight. 
[0005] To address this, in some implementations, LED light fixtures are utilizing RGB (red, blue, green) or RGBA (red, blue, green, amber) LED modules that allow for a mixture of limited spectrum LEDs focused on particular color spectrums to be mixed to create white light. The use of RGB and RGBA LED modules allows control over the color of the LED fixture and can enable an improved full spectrum "white" light to be projected when the correct balance of red, blue, green and amber LEDs are utilized. In some cases, both white LEDs and RGB/RGBA LED modules are utilized in the same fixture. The mixing of the light spectrum from the white LEDs and the RGB/RBGA modules can increase the CRI (Color Rending Index) for the fixture relative to a fixture only using standard white LEDs. This increase in CRI can also occur if the fixture simply includes white LEDs with some red and/or green LEDs properly balanced. 
Briggs teaches that white LEDs do not provide a full spectrum of light and to correct for this condition, red, green and blue LED modules are used to allow for a mixture of spectrums to create white light.  Further that the use of red, green and blue light improves the full spectrum white light.  Briggs teaches that the red, green and blue modules may be used in conjunction with the white LED to increase the color rendering index for the fixture.  Briggs teaches that when a second group of LEDs emitting green or red are used in conjunction with white LEDs, disclosed by Steele, that the CRI of the lamp can be improved, i.e. increased.
Taken as a whole, the prior art is directed to light engines for solid state lamps. Steele teaches that LEDs are white [0011, 0099] and Li teaches that a light engine with groups of LEDs with different color [0042], while Briggs teaches that full spectrum white light requires correct balance of red, blue and green and this can be done in the same fixture by the addition of a second group of LEDs that emit a second color different from the color of the first LED group.  Further that the CRI of the device with white LEDs is improves with some red or green LEDs are combined with white LEDs to achieve proper balance.  An artisan would find it desirable to generate a light engine with a proper balance of white spectrum light.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

    PNG
    media_image5.png
    584
    611
    media_image5.png
    Greyscale
If it is determined that Steele does not teach an electrically conductive structure arranged on an exterior surface of the substrate wherein the LED chips are electrically connected to each other by the electrically conductive trace structure, Examiner notes that Randolph is directed to configurable circuit layouts for LEDs and teaches a substrate, 120 [0045], an electrically conductive trace structure, 100/120/122 [0045], arranged on an exterior surface of the substrate, as described at [0045] and shown, and LED chips, 130 or 136 [0041, 45], arranged on the exterior surface of the substrate, as shown.
At [0041] Randolph teaches:

    PNG
    media_image6.png
    681
    618
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    730
    609
    media_image7.png
    Greyscale
[0041] The components described herein can have different shapes and sizes beyond those shown, and one or different numbers of LEDs can be included. It is also understood that the embodiments described below utilize co-planar light sources, but it is understood that non co-planar light sources can also be used. It is also understood that an LED light source may be comprised of multiple LEDs that may have different emission wavelengths. As mentioned above, in some embodiments at least some of the LEDs can comprise blue emitting LEDs covered with a yellow phosphor along with red emitting LEDs, resulting in a white light emission from the LED package. In multiple LED packages, the LEDs can be serially interconnected or can be interconnected in different serial and parallel combinations. 
Taken as a whole, the prior art is directed to light sources using a combination of LEDs.  Randolph teaches that a circuit layout for LEDs includes a substrate, an electrically conductive trace structure arranged on an exterior surface of the substrate, light emitting diode (LED) chips arranged on the surface of the substrate wherein the LED chips comprising multiple emission wavelengths are electrically connected to each other by the electrically conductive structure i.e., that multiple emission LED chips may be used with 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with an electrically conductive structure arranged on an exterior surface of the substrate wherein the LED chips are electrically connected to each other by the electrically conductive trace structure, as taught by Randolph, with at least two groups of light emitting diode (LED) chips, as taught by Li, Briggs and Randolph, where the LED chips of a first group are adapted to emit light having a first color and the LED chips of a second group are adapted to emit light having a second color different from the first color as taught by Li, Briggs and Randolph, to configure a device with a higher CRI as taught by Briggs and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 
Regarding claim 4 which depends upon claim 1, Steele and Li teach the LED chips of at least one of the groups are arranged along a longitudinal direction of the substrate at annotated Figure 8.  Li also teaches this subject matter at Figure 2.
Regarding claim 5 which depends upon claim 1, Steele teaches the LED chips of at least one of the groups are electrically connected in series with each other by the electrically conductive traces structure at Figure 10B [0097].  Li also teaches this 
Regarding claim 7 which depends upon claim 1, Steele teaches and suggests at Figure 6 two connection terminals, e.g., 50 and 52 [0085] for each group of LEDs, the connection terminals being fixed to the substrate.  Li also teaches and suggests this subject matter at Figures 2, 10 and 11B.  Randolph teaches this at Figure 6C, connector 150 and 152 at Figure 6A to supply a first and second voltage for each group of LEDs. Furthermore configuring connection terminals for each group of LEDs is merely a design choice motivated a desire to integrate the LED groups into a controller chip according to the chip data sheet.
Regarding claim 8 which depends upon claim 7, Steele teaches one of the connection terminals for each group, e.g. 50, is fixed to the substrate, [0085], on a first end of the substrate, as shown, and the other of the connection terminals, e.g. 52, for each group is fixed to the substrate on a second end of the substrate, opposite the first end as suggested as shown and described at Figure 6.  Furthermore, placement of connection terminals anywhere on the substrate is merely an engineering convenience and design choice motivated by a desire to simplify routing.
Regarding claim 9 which depends upon claim 1, Steele teaches at Figure 8 one connection terminal for each group of LEDs, i.e. wires from driver module 40 [0090],  and one common connection terminal, i.e. V+ trace connecting all the strips together i.e., for all groups of LEDs, the connection terminals being fixed to the substrate.  Li teaches at figure 11B, one connection terminal, e.g. VDA6, for each group of LEDs, e.g. 

    PNG
    media_image8.png
    597
    425
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    295
    288
    media_image9.png
    Greyscale
Regarding claim 10 which depends upon claim 9, Steele suggests all connection terminals are fixed to the substrate on a same end of the substrate, i.e. there are no connections at the top of the substrate at Figure 23, where 140 are LEDs [0112].  At Figures 7, 10, 12 and 17 Li suggests all connection terminals are fixed to the substrate on the same end of the substrate, i.e. there are no connections at the top of the substrate.  
Regarding claim 11 which depends upon claim 1, Steele teaches the LED chips are covered by a protective coating at [0081].
Regarding claim 12 which depends upon claim 1, Steele and Li and Randolph teach the LED chips are arranged on one side of the substrate.
Regarding claim 13 Steele discloses at [0080] that embodiments of his disclosure are useful as a lamp.  Li also teaches a lamp at Figure 7 using the light engine of claim 1.  See Randolph at [0035] teaching lighting apparatus includes bulb replacements, residential lighting, lamps, etc.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure a lamp comprising at least one light engine 
Regarding claim 14 which depends upon claim 1, Li teaches the LED chips are arranged on both sides of the substrate at Figure 13 and [0042].
Claims 1, 4-5, 7, 9-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0078072 (Loomis) and U.S. 2019/0165229 (Randolph).

    PNG
    media_image10.png
    746
    610
    media_image10.png
    Greyscale
Regarding claim 1,  Loomis discloses and suggests at annotated Figure 16,  a light engine, 1615 [0082], for a semiconductor lamp [0105], comprising; 
a substrate, the LEDs will be mounted to a substrate, 
an electrically conductive trace structure, e.g. 1635a-c or 1640, as annotated, arranged on the substrate, as shown, and 
at least two groups, 1620a-1620c each has LED chips as annotated, arranged on the substrate, as shown,
wherein the LED chips of each group are electrically connected to each other by the electrically conductive structure, 1635a-c or 1640 where the connector interfaces a controller to the light engine also providing electrical interconnections between the LED groups, 
wherein the LED chips of a first group, e.g., 1620a, are adapted to emit light having a first color and the LED chips of a second group, e.g., 1620b, are adapted to emit light having a second color different from the first color as described at [0082] below.
[0082] FIG. 16 depicts a light string with at least 3 parallel current paths independently driven by an independent command signal. FIG. 16 depicts an exemplary light string 1615 with parallel circuits 1620a,b,c driven respectively by, in this example, three independent command signals 1635a,b,c that merge at a common return path 1630. Each of the circuits 1620a,b,c may have a unique color scheme and/or spatial distribution, for example, to provide for lighting effects. One or more of the lighting elements in any of the circuits 1620a,b,c may be individually addressable by, for example, serial commands supplied on the corresponding command signals 1635a,b,c.
Arguably, Loomis does not explicitly teach the electrically conductive trace structure arranged on an exterior surface of the substrate and the light-emitting diode (LED) chips arranged on the exterior surface of the substrate.

    PNG
    media_image5.png
    584
    611
    media_image5.png
    Greyscale
Randolph is directed to circuit layout and stack up for LED light engines.  Randolph teaches at annotated Figure 1A that a suitable implementation of Loomis’s topology includes an electrically conductive trace structure, 122, on an exterior surface of the substrate, [0045], and the light-emitting diode (LED) chips arranged on the exterior surface of the substrate, as shown, where the solder pads are on the conductive trace structure and so the LEDs are also on the exterior surface of the substrate.
Taken as a whole, the prior art is directed to light engines.  Randolph teaches that a suitable implementation of a LED light engine circuit include forming conductive trace structures on an exterior surface of a substrate, arranging LED chips on the exterior of the substrate and electrically connecting the LED chips using the electrically conductive trace structure.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1, wherein the electrically conductive trace structure arranged on an exterior surface of the substrate and the light-emitting diode (LED) chips arranged on the exterior surface of the substrate to implement Loomis’s topology using the layout configuration taught by Randolph because the combination of familiar elements according to known methods is KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 4 which depends upon claim 1, Loomis teaches the LED chips of at least one of the groups are arranged along a longitudinal direction of the substrate.
Regarding claim 5 which depends upon claim 1, Loomis teaches the LED chips of at least one of the groups are electrically connected in series with each other by the electrically conductive traces structure.
Regarding claim 7 which depends upon claim 1, Loomis suggests a two connection terminals, e.g., ground 1640 and current source, 1635a-c for each group of LEDs, the connection terminals being fixed to the substrate.  Randolph teaches this at Figure 6C, connector 150 and 152 at Figure 6A to supply a first and second voltage for each group of LEDs.
Regarding claim 9 which depends upon claim 1, Loomis teaches one connection terminal for each group of LEDs, 1635a-c, and one common connection terminal, i.e. 1640, for all groups of LEDs, the connection terminals being fixed to the substrate.
Regarding claim 10 which depends upon claim 9, Loomis teaches all connection terminals are fixed to the substrate on a same end of the substrate.
Regarding claim 11 which depends upon claim 1, Examiner takes official notice that LED chips covered by a protective coating are well known in the art and useful to improve the reliability of the LED chip.
Regarding claim 12 which depends upon claim 1, Loomis suggests and Randolph teaches the LED chips are arranged on one side of the substrate.
claim 13 Loomis teaches that embodiments of his disclosure are useful as a lamp at [0105].  See also Randolph at [0035] teaching lighting apparatus includes bulb replacements, residential lighting, lamps, etc.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure a lamp comprising at least one light engine according to claim 1 because Loomis teaches LED light engines are useful for creating a lamp.
Regarding claim 15 which depends upon claim 1, Loomis teaches electrically conductive trace structure comprises: a first electrically conductive trace, e.g., 1635a by which the LED chips of the first group are electrically connected to each other; and a second electrically conductive trace, e.g. 1635b, by which the LED chips of the second group are electrically connected to each other.
Regarding claim 16 which depends upon claim 15, Loomis teaches and suggests the first electrically conductive trace and the second electrically conductive trace run substantially parallel to one another along the substrate.
Regarding claim 17 which depends upon claim 15, Loomis teaches the electrically conductive trace structure further comprises a return electrically conductive trace, 1640, electrically connected to both the first electrically conductive trace and the second electrically conductive trace, as shown. 
Regarding claim 18 which depends upon claim 17, Loomis teaches the return electrically conductive trace is continuous in form in that it has no physical gaps therein. 
claim 19 which depends upon claim 17, Loomis teaches the return electrically conductive trace runs substantially parallel to at least one of the first electrically conductive trace and the second electrically conductive trace along the substrate.
Regarding claim 20 which depends upon claim 1, Loomis teaches  the LED chips of the first group are linearly arranged on the substrate; and the LED chips of the second group are linearly arranged on the substrate, adjacent the LED chips of the first group.
Regarding claim 21 which depends upon claim 1, Randolph teaches the electrically conductive trace structure includes physical gaps, as annotated, that are bridged by the LED chips, as shown.
Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Steele, Li, Briggs, Randolph and Protzman, B., “Color Tuning Makes LED Lighting More Like an Old Friend”, LEDs Magazine 9 June 2016 (Protzman).
Regarding claim 2 which depends upon claim 1, Briggs teaches, i.e. that white LEDs in conjunction with red, green and blue LEDs generate a light engine spectrum with improved full spectrum and increased CRI.
Protzman is directed to different approaches to SSL (solid state lighting) luminaire design.  Protzman teaches that there are three predominate color tuning techniques, dim-to-warm tuning, white color tuning and full color tuning. In the case of full color tuning, manufactures of products from residential lamps to commercial luminaires have now (2016) implement full color tuning.  This tuning is accomplished by mixing several base color LEDs, e.g. Red, Green, Blue or RGB control and to provide a 
Taken as a whole, the prior art is directed to solid state light engines and applications.  Briggs teaches, i.e. that white LEDs in conjunction with red, green and blue LEDs generate a light engine spectrum with improved full spectrum and increased CRI.  Protzman teaches that residential lighting solutions have implemented full color tuning and that red, green and blue LEDs in conjunction with a white LED provides finer range of color control allowing a designed to deliver a creative appearance.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 comprising at least three groups of LED chips arranged on the substrate, wherein the LED chips of a first group are adapted to emit red light, the LED chips of a second group are adapted to emit green light, and the LED chips of a third group are adapted to emit blue light, as taught by Protzman to provide a device with full color tuning or full color tuning with finer control for a residential product and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 3 which depends upon claim 1, Briggs teaches, i.e. that white LEDs in conjunction with red, green and blue LEDs generate a light engine spectrum with improved full spectrum and increased CRI.  Protzman teaches that Red, Green and Blue LEDs with an additional white LED provided a finer level of color control.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Response to Arguments
In order to be entitled to reconsideration or further examination, the Applicant or patent owner must reply to the Office action. The reply by the Applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Applicant argues Steele does not disclose ‘an electrically conductive trace structure arranged on an exterior surface of the substrate’; ‘wherein the LED chips in each group are electrically connected to each other by the electrically conductive trace structure’.  In response, Examiner finds evidence to the contrary and for avoidance of doubt Examiner notes that Randolph teaches circuit layout of LEDs for light engines where there is wiring on the exterior surface of a substrate and the LED is located on the exterior surface of the substrate.  This configuration is not new at least because KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Applicant does not concede that Steele, Li, Briggs and Protzman can be combined properly.  Yet Applicant points to no error in Examiner’s action and consequently is not entitled to reconsideration.
Applicant argues that an artisan would not be motivated to modify Steele’s LED strip to arrive at the Applicant’s claimed subject matter without reference to any specific subject matter claimed.
On the question of obviousness, the Supreme Court states, “our cases have set forth an expansive and flexible approach inconsistent with the way the Court of Appeals applied its TSM test.”  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415 (2007). The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents. Id. at 419.  Regarding the combination of references, "Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent Id. at 418
As a preliminary matter, Examiner notes that the KSR court expressly rejected an overly rigid TSM approach.  Thus the obviousness analysis does not require a specific motivation to combine references.  Rather a rationale to combine is required.  See MPEP 2143.
Applicant argues because Steele uses bare die, that an artisan would not arrange the bare die on a surface on an exterior surface (of the claimed invention).  Yet, Steele does disclose LEDs disposed on an exterior surface of substrate because the exterior surface includes the entire surface of the substrate that faces away from the substrate.  Further there is nothing in the claim that relates to Applicant’s bare die argument.  See also Britt at [0022] and Figure 2A showing a packaged LED on an exterior substrate in a circuit or electrical traces that reside on the exterior of the substrate.  Examiner is unpersuaded that Applicant’s argument have dispositive weight on the scope of the claim 1.
Applicant argues that an artisan would not substitute different LEDs (colors) for Steele’s bare unpackaged die because unpackaged die reduce the cost of the LED strips.  Yet the interrelated teachings of the prior art reach this subject matter with a compelling reason to modify the prior art, i.e., to improve the light rendering metrics of the light engine.  Clearly Li explicitly teaches this subject matter, i.e. two different color groups of LEDs, and Briggs “The use of RGB and RGBA LED modules allows control over the color of the LED fixture and can enable an improved full spectrum "white" light to be projected when the correct balance of red, blue, green and amber LEDs are utilized”.  The prior art provides a compelling rationale 
Examiner summarizes the following facts from the prior art.
The topology of groups of parallel strings of series connected LEDs emitting different colors with a common ground return for light engines is known in the art, see e.g. Loomis.
The use of multiple color LEDs either RGB or RGBW to improve color temperature and rendering is known in the art as being useful to improve white light spectrum.
Layout of LEDs on a surface of a substrate with wiring located on the surface of the substrate is well known in the art.
Location of connectors on one or both sides is merely a design choice or engineering convenience. 
Lastly, Examiner notes that Applicant’s arguments to not apply to Loomis or Randolph.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cites.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893